USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-2057                                     RYAN ALLEN,                                Petitioner, Appellant,                                          v.                       ATTORNEY GENERAL OF THE STATE OF MAINE,                                Respondent, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                              _________________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Aldrich, Senior Circuit Judge,                                     ____________________                              and Selya, Circuit Judge.                                         _____________                              _________________________               Wayne R.  Foote, with whom Foote &  Temple was on brief, for               _______________            _______________          appellant.               Joseph A. Wannemacher, Assistant Attorney General, with whom               _____________________          Andrew Ketterer, Attorney General, was on brief, for appellee.          _______________                              _________________________                                    March 26, 1996                              _________________________                    SELYA, Circuit  Judge.  Invoking federal  habeas corpus                    SELYA, Circuit  Judge.                           ______________          jurisdiction, petitioner-appellant Ryan Allen  seeks to block the          State of Maine from prosecuting him for operating a motor vehicle          under  the influence of alcohol (OUI) in violation of 29 M.R.S.A.             1312-B  (West  Supp.  1994).1    He   insists  that  continued          prosecution of  this charge  will transgress the  Double Jeopardy          Clause.   See  U.S. Const.  amend. V.   Because  the petitioner's                    ___          arguments,  though ingenious,  are  without  intrinsic merit,  we          affirm the district court's dismissal of his habeas petition.                                          I                                          I                    On December  11, 1994,  a state trooper  arrested Allen          for  committing an  OUI  offense.   The  State preferred  charges          against him.   As directed  by law, the  Secretary of State  (the          Secretary)  then suspended  Allen's driver's  license  for ninety          days.  See 29 M.R.S.A.   1311-A, reprinted in the appendix.                 ___                    It  is  said that  every action  produces an  equal and          opposite  reaction.  Having  felt the lash  of the administrative          suspension, the petitioner moved  to dismiss the pending criminal          charge on double jeopardy  grounds.  The nisi prius  court denied          the motion,  relying upon  an opinion  issued by  Maine's highest                                        ____________________               1The  state  legislature  recently  repealed,  substantially          reenacted, and recodified  the statutes in question.   See, e.g.,                                                                 ___  ____          29-A  M.R.S.A.     2411  (West Supp.  1995)  (providing  criminal          penalties  for OUI);  id.    2451  (providing for  administrative                                ___          suspension  of driver's  licenses following  OUI arrests);  id.                                                                        ___          2403  (ensuring  credit for  an  administrative  suspension if  a          suspension is later ordered  as part of a  corresponding criminal          sentence).   Because all the relevant events took place under the          previous regime, we cite  exclusively to the 1994 version  of the          statutory scheme.                                          2          tribunal  (the Law  Court)  two months  earlier.   See  State  v.                                                             ___  _____          Savard, 659  A.2d 1265,  1268 (Me.  1995) (holding  in materially          ______          identical circumstances that an administrative license suspension          did not  constitute  punishment for  double  jeopardy  purposes).          Instead  of appealing the ruling to the Law Court, the petitioner          (who had been released on bail and was, therefore, technically in          the state's  custody, see Lefkowitz v. Fair, 816 F.2d 17, 22 (1st                                ___ _________    ____          Cir. 1987)),  applied for a writ  of habeas corpus in  the United          States District Court for the District of Maine.                    The federal district  court consolidated this  petition          with a  petition brought by  Lori Thompson (a  similarly situated          individual).  After due consideration, Judge Brody concluded that          the license suspension and indictment arose from the same offense          and constituted  separate proceedings,2  but that there  could be          no multiple  punishment (and, hence, no  double jeopardy) because          the   administrative  sanction   served  remedial,   rather  than          punitive, ends.    See Thompson v. Maine Atty. Gen., 896 F. Supp.                             ___ ________    ________________          220,  221-22  (D.  Me.  1995)  (explaining  that  the  suspension          provision "is  designed primarily to ensure the  public safety of          drivers  in Maine").    Accordingly, Judge  Brody dismissed  both          habeas petitions.  See id. at 223.  This appeal ensued.                             ___ ___                                          II                                          II                    Before  turning to  the merits  of the  double jeopardy          claim, we discuss two potential procedural obstacles.                                        ____________________               2The State does not challenge either of these determinations          on appeal.                                          3                                          A.                                          A.                                          __                    The   first  procedural   hurdle  is   easily  vaulted.          Ordinarily,  a state criminal case is  ripe for the ministrations          of  a federal  habeas court  only after  completion of  the state          proceedings  (that  is,  after  the  defendant  has  been  tried,          convicted,  sentenced, and has pursued available direct appeals).          See,  e.g., Fay  v. Noia, 372  U.S. 391, 418  (1963); Nadworny v.          ___   ____  ___     ____                              ________          Fair, 872 F.2d 1093, 1096 (1st Cir. 1989).  In this instance, the          ____          petitioner knocked on  the federal court's door  before his state          trial began.  But because of  an exception to the ripeness  rule,          this case evades the bar.                    A petition  for habeas  relief that raises  a colorable          claim  of former  jeopardy need  not invariably  await  trial and          conviction in  the  state court.    Such claims  are  distinctive          because the Constitution insists that "courts may not impose more          than  one  punishment  for   the  same  offense  and  prosecutors          ordinarily may not attempt to secure that punishment in more than          one trial."  Witte v. United States, 115 S. Ct. 2199, 2205 (1995)                       _____    _____________          (quoting Brown  v. Ohio, 432 U.S.  161, 165 (1977)).   To realize                   _____     ____          the solemn  promise  of  this  constitutional  guaranty,  federal          habeas courts will in appropriate circumstances entertain a claim          that permitting  a nascent  (but as  yet incomplete) state  court          prosecution  to  go forward  would  violate  the Double  Jeopardy          Clause.   See, e.g., Justices of Boston  Mun. Court v. Lydon, 466                    ___  ____  ______________________________    _____          U.S. 294, 302-03  (1984) (plurality op.);  Gilliam v. Foster,  75                                                     _______    ______          F.3d  881, 904  (4th Cir.  1996); Mannes  v. Gillespie,  967 F.2d                                            ______     _________                                          4          1310, 1312 (9th Cir.  1992), cert. denied, 506 U.S.  1048 (1993).                                       _____ ______          This  is  a nearly  classic  case  for invoking  the  exception.3          Thus,  we hold that the petitioner may seek federal habeas corpus          relief   without  first  undergoing   trial  on   the  challenged          indictment.                                          B.                                          B.                                          __                    The   second   procedural  hurdle   results   from  the          petitioner's bypassing of  the Law  Court en route  to a  federal          forum.  This shortcut  flouts the general rule that  a petitioner          must exhaust  all available state remedies  before federal habeas          jurisdiction attaches.  See, e.g., Scarpa v. DuBois, 38 F.3d 1, 6                                  ___  ____  ______    ______          (1st Cir. 1994), cert.  denied, 115 S. Ct. 940  (1995); Nadworny,                           _____  ______                          ________          872 F.2d at 1096-97; see generally 28 U.S.C.   2254(b).  We think                               ___ _________          that the shortcut is permissible in this case.                    Although the  exhaustion rule  is important, it  is not          immutable:    exhaustion  of  remedies is  not  a  jurisdictional          prerequisite  to a  habeas petition,  but, rather,  a gatekeeping          provision  rooted in  concepts  of federalism  and  comity.   See                                                                        ___          Nadworny, 872 F.2d at 1096 ("Requiring that remedies be exhausted          ________          in state courts is merely  comity's juridical tool, embodying the                                        ____________________               3There are three general  classes of double jeopardy claims.          See  United States  v. Rivera-Martinez,  931 F.2d  148,  152 (1st          ___  _____________     _______________          Cir.) (explaining that the  Double Jeopardy Clause "safeguards an          individual against (1) a second prosecution for the same offense,          following  an acquittal;  (2) a second  prosecution for  the same          offense, following a conviction; and  (3) multiple punishments"),          cert. denied, 502 U.S.  862 (1991).  While immediate  recourse to          _____ ______          federal habeas  most  commonly occurs  in successive  prosecution          cases,  we see  no  reason  why  such  recourse  is  not  equally          propitious in  a multiple  punishments case where,  as here,  the          alleged punishments have their origins in separate proceedings.                                          5          federal sovereign's  respect for the state  courts' capability to          adjudicate federal  rights.").   Consistent with  this rationale,          the federal courts have carved a narrow futility exception to the          exhaustion  principle.   If stare  decisis looms,  that is,  if a                                      _____  _______          state's highest court has ruled unfavorably on  a claim involving          facts  and issues  materially identical  to those  undergirding a          federal  habeas  petition and  there  is no  plausible  reason to          believe  that a  replay will  persuade the  court to  reverse its          field, then the  state judicial process becomes  ineffective as a          means   of  protecting   the  petitioner's   rights.     In  such          circumstances,  the  federal courts  may  choose  to relieve  the          petitioner of the obligation  to pursue available state appellate          remedies  as a condition precedent  to seeking a federal anodyne.          See  Piercy v.  Black, 801  F.2d 1075,  1077-78 (8th  Cir. 1986);          ___  ______     _____          Robinson v.  Berman, 594  F.2d 1,  3 (1st Cir.  1979).   The law,          ________     ______          after  all,  should  not require  litigants  to  engage in  empty          gestures or to perform obviously futile acts.                    Here, Judge Brody recognized  that the Law Court's very          recent  decision  in  Savard   propelled  this  case  within  the                                ______          perimeter  of  the futility  exception  to  the exhaustion  rule.          Thus,  the judge  determined that  it would  be bootless  for the          petitioner to invite  state appellate review and excused him from          doing  so.   See  Thompson, 896  F. Supp.  at  221.   Because the                       ___  ________          finding of  futility cannot  be faulted,  we  uphold the  court's          decision to allow the habeas case to proceed.                                         III                                         III                                          6                    Turning  to the  merits of  the controversy,  we borrow          heavily from our decision  in United States v. Stoller,  ___ F.3d                                        _____________    _______          ___ (1st Cir. 1996) [No. 95-2175].  Stoller involved a challenge,                                              _______          on  double  jeopardy  grounds,  to  a  criminal  prosecution  for          misapplication  of  bank funds  following  the  imposition of  an          administrative  sanction (a  debarment  order precluding  Stoller          from employment or other  participation in the banking industry).          See  id. at  ___  [slip op.  at 2-3].    In addressing  Stoller's          ___  ___          challenge, we  delineated the  analytic framework that  governs a          court's  appraisal of most civil sanctions that are alleged to be          disguised punishments.4  We explained that, in such cases, courts          must examine  "the totality  of the circumstances,  including the          source  of  the authority  under  which the  [civil  sanction] is          imposable, the  goals underpinning  the authorizing statute,  the          order  itself,  the purposes  it  serves,  and the  circumstances          attendant to its promulgation."  Id. at ___ [slip op. at 21].  If                                           ___          this holistic  examination indicates that the  sanction is better          characterized as remedial rather than as punitive, it will not be          deemed  to constitute  punishment  for double  jeopardy purposes.          See id. at ___ [slip op. at 7].          ___ ___                                        ____________________               4A  different  framework  governs  a  court's  appraisal  of          "monetary penalties designed to make the sovereign whole for harm          or  loss that is  quantifiable in actual  or approximate monetary          terms."  Stoller,  ___ F.3d at  ___ [slip op. at  12].  In  those                   _______          cases, the  proper test requires  a determination of  whether the          sanction   can  fairly   be   seen  as   remedial  (and,   hence,          nonpunitive), or whether  it is only  explicable in deterrent  or          retributive  terms (and, hence, punitive).   See United States v.                                                       ___ _____________          Halper, 490 U.S.  435, 448-49  (1989); Stoller, ___  F.3d at  ___          ______                                 _______          [slip op. at 12-13].                                          7                                          A.                                          A.                                          __                    The  first step  a  court must  take  in assessing  the          aggregate circumstances is to inspect the statute under which the          sanction has been imposed.  See id. at ___  [slip op. at 21].  In                                      ___ ___          this instance  the  statute, 29  M.R.S.A.    1311-A,  contains  a          statement of  purpose that  simplifies the  judicial  task.   The          proviso serves to safeguard  travelers on the state's  roads, see                                                                        ___          29  M.R.S.A.    1311-A(1)(A),  by  "remov[ing]  quickly from  the          public highways . . . those persons who have shown  themselves to          be a safety hazard  by operating or attempting to  operate" motor          vehicles  after  imbibing  quantities  of alcohol,  id.     1311-                                                              ___          A(1)(B).   So viewed, the  license suspension proviso  furthers a          quintessentially   remedial  goal  (public  safety)  and  it  is,          therefore,  not punitive  in the  relevant  constitutional sense.          Accord State v. Hickam, 668 A.2d 1321, 1328 (Conn. 1995) (finding          ______ _____    ______          similar statutory scheme to  be remedial in nature);  Savard, 659                                                                ______          A.2d at  1268 (finding 29  M.R.S.A.    1311-A to  be remedial  in          nature).                    The petitioner  does not dispute that  public safety is          both the driving force  behind the statute and a  legitimate area          of legislative concern.  Still, he attempts a  flanking maneuver.          This statute, he  argues, must  have a punitive  aim because  the          suspension period increases with the  number of violations.   See                                                                        ___          29  M.R.S.A.      1311-A(5)(B),   1312-B(2).    The  argument  is          unconvincing.                    While  tying the severity of a penalty to the number of                                          8          offenses perpetrated  may indicate  a retributive intent,  such a          linkage  may  also  indicate  a protective  intent.    Here,  for          example, the escalating suspensions  plainly reflect, at least in          part, a desire to  safeguard the public by ousting  those who, on          average, present  the greatest  safety hazard    recidivist drunk          drivers    from the highways  for longer periods of  time.  Given          this perspective, we  believe that the  escalating length of  the          authorized administrative suspensions is  not so clearly punitive          as to require us to characterize the statute as penal  in nature.          See, e.g.,  Bae v.  Shalala, 44  F.3d 489,  495  (7th Cir.  1994)          ___  ____   ___     _______          (explaining that "the duration or  severity of [a civil sanction]          will not mark it as punishment  where it is intended to further a          legitimate governmental purpose").                                          B.                                          B.                                          __                    We  turn next  to the  design and structure  of Maine's          statutory scheme.  Pointing  out that a driver loses  his license          under  29 M.R.S.A.   1311-A  only after first  being arrested and          charged with an OUI offense, the petitioner asseverates that this          fact  is  a  telltale  indication  of  punitive  intent.     This          asseveration,  which rests in large part upon a misreading of the          Court's opinion in Department  of Revenue v. Kurth Ranch,  114 S.                             ______________________    ___________          Ct. 1937 (1994), does not withstand scrutiny.                    The  petitioner contends  that,  under  Kurth Ranch,  a                                                            ___________          civil  sanction   predicated  in  terms  on  a  prior  arrest  is          necessarily  punitive.    But  the  Kurth  Ranch  Court  examined                                              ____________          numerous factors (including the  provenance of the legislation at                                          9          issue, the extent of  the sanction, and the relation  between the          sanction  and  the criminal  law,  see  id. at  1946-47)  without                                             ___  ___          attaching talismanic significance  to any  one of them.   To  the          contrary, Kurth Ranch  makes it pellucid that these factors serve                    ___________          as  harbingers which, when  aggregated, will  cast a  sanction in          either a remedial or a punitive light.  See id. at 1947.  In this                                                  ___ ___          case,  given the  legitimate  remedial purpose  that the  license          suspension  proviso serves, we do  not find the  nexus between an          individual's arrest and the  imposition of the sanction to  be of          overriding importance.  See Stoller, ___ F.3d at ___ [slip op. at                                  ___ _______          21] ("Because our  interest is in deterrating  the overall nature          of the sanction,  no one factor, standing alone,  is likely to be          determinative.").                    In  a related  vein, the  petitioner contends  that the          legislature's inclusion  of the  license suspension proviso  in a          broader bill that  mandated several changes  in the criminal  law          portends  a punitive intent.  The contention is nothing more than          a  makeweight.    Legislatures  routinely  combine  punitive  and          remedial measures in  a single piece  of legislation, see,  e.g.,                                                                ___   ____          id.  at  ___ [slip  op. at  25-26],  and that  unremarkable fact,          ___          without  more, tells  a  court very  little  about the  intrinsic          nature of a particular administrative sanction.                    The  petitioner's parting  structural shot  targets the          link  that  the statutory  scheme  forges  between administrative          license suspensions and court-ordered license suspensions imposed          as  part of convicted OUI  defendants' criminal sentences.   If a                                          10          defendant is found guilty  on an OUI  charge, the court not  only          must   impose   a   suspension    identical   to   that   imposed          administratively following the initial  arrest, see 29 M.R.S.A.                                                            ___          1311-A(5)(B),5 but also  must give the  defendant credit for  the          full elapsed period of the  administrative suspension, see id.                                                                    ___ ___          1311-A(5)(C).    This   interleaving,  the  petitioner  suggests,          signifies that the civil sanction must itself be punitive.  We do          not  accept  this   syllogism.    A  remedial  sanction   is  not          transmogrified  into  a  punishment   simply  because  a  similar          sanction sometimes may be imposed as part of a criminal sentence.          See Hicks ex rel. Feiock v. Feiock, 485 U.S. 624, 631, 636 (1988)          ___ ____________________    ______          (explaining that  the characterization of a  sanction as remedial          or punitive depends on the nature of the sanction itself, not the          proceeding in which it is imposed); United States v. Salerno, 481                                              _____________    _______          U.S. 739,  746-47 (1987) (holding that,  although imprisonment is          generally  thought to  be  the paradigmatic  form of  punishment,          pretrial detention  to  protect the  public  is not  regarded  as          punitive).                    In  all  events,  the  credit  provision,  fairly read,          buttresses  the State's  position  on appeal.    If a  driver  is          convicted  of OUI,  the credit  provision effectively  merges the          administrative   sanction   and   the  subsequent   court-ordered          suspension,  thereby  ensuring  that   the  "punishment"  is  not                                        ____________________               5There is  an exception  to this identicality  that involves          persons arrested for  OUI while accompanied  by minors under  the          age  of sixteen.  See 29 M.R.S.A.   1311-A(5)(B-1) (providing for                            ___          an  additional administrative  suspension  in such  cases).   The          exception is not implicated here.                                          11          "multiple"; and if a driver is acquitted, there will be no court-          ordered  suspension  and,  hence,   no  possibility  of  multiple          punishment.    Either  way  the  credit  provision  deflates  the          petitioner's  double jeopardy challenge  by guaranteeing  that no          more than  a single punishment can be imposed.  At the same time,          the insertion  of this feature bears witness to the legislature's          apparent desire  to avoid  any significant punitive  impact while          striving to protect the motoring public.                    For these reasons, we conclude that the architecture of          the statute  tilts in the same  direction as the text.   Both are          indicative of an intent to serve remedial ends.                                          C.                                          C.                                          __                    The  petitioner insists that state legislators intended          the license suspension proviso to punish drunk  drivers, and that          this  intention demonstrates  the proviso's  true character.   We          acknowledge  that  the legislative  history of  a statute  can be          telling in  a close case.   Here, however, the case  is not close          and,  at  any rate,  the legislative  history  does no  more than          confirm what the  language and structure  of the statute  already          suggest.6                                        ____________________               6We undertake independent review of the legislative history,          mindful that  federal courts  must make their  own constitutional          assessments.  See, e.g., Siegfriedt v. Fair, 982 F.2d 14, 16 (1st                        ___  ____  __________    ____          Cir.  1992).   Nevertheless, while  we  do not  defer to  the Law          Court's  determination  that the  Maine  legislature  set out  to          fashion a remedy, not a punishment, see Savard, 659 A.2d at 1268,                                              ___ ______          a  strong  argument  can be  made  that  a  federal court  should          hesitate before disavowing a  state supreme court's exposition of          the  purposes  animating a  state statute.    See, e.g.,  Hamm v.                                                        ___  ____   ____          Latessa,  72  F.3d 947,  954  (1st  Cir.  1995) (reaffirming  the          _______          general proposition  that federal  courts must  defer to a  state                                          12                    The  petitioner's proffer  consists of  a few  snippets          culled  from the legislative record.  As a general matter, courts          must  be chary  of  overvaluing isolated  comments by  individual          solons.  See Rhode  Island v. Narragansett Indian Tribe,  19 F.3d                   ___ _____________    _________________________          685,  699  (1st  Cir.), cert.  denied,  115  S.  Ct. 298  (1994).                                  _____  ______          Moreover, most  of the comments  collected by the  petitioner are          attributable  to  opponents  of   the  measure.    Statements  of          legislators  who  oppose a  bill  ordinarily  add  little to  the          explication of  legislative intent,  see Selective Serv.  Sys. v.                                               ___ _____________________          Minnesota Public Interest Research Group, 468 U.S. 841, 855  n.15          ________________________________________          (1984), and such is the case here.                    Brushing   aside  the   parsley,   the  meat   of   the          petitioner's  entire proffer  comprises only  two comments.   See                                                                        ___          Legislative  Record   House, L.D.  1749, at 1240  (June 10, 1983)          ("I  don't deny  that .  . .  [suspension] is  a very  strict and          severe punishment") (statement of Rep. Hayden);  id. at 1245 ("It                                                           ___          is time  to suspend those  who are playing for  time through this          court system under the present  law.") (statement of Rep. Smith).          These blemishes  are insufficient to alter the  complexion of the          challenged statute.  A reading of the entire debate regarding the                                                ______          desirability of immediate license suspensions leaves no doubt but          that  the Maine legislature meant the statute to serve a remedial          end.                    One  of  the bill's  principal  sponsors  advocated its          passage  on the  ground  that  an  OUI  arrest,  whether  or  not                                        ____________________          supreme court's interpretation of a statute of the state).                                          13          sufficient for  conviction, indicated a likelihood  that a person          was  in the habit of drinking and  driving, and therefore posed a          threat  to others.   See id. at 1240  (statement of Rep. Hayden).                               ___ ___          Other proponents of  the bill  urged its passage  to satisfy  the          legislature's "grave  obligation to remove  th[e] drunken  driver          from the  road," id. at  1242 (statement of  Rep. Joyce),  and to                           ___          insulate  the populace from harm at the hands of individuals who,          having been  "picked up for drunken driving . . . keep on driving          afterwards  awaiting  trial,"  id.  at 1241  (statement  of  Rep.                                         ___          Smith).  The debate  in the state senate proceeded  along similar          lines.   See Legislative Record    Senate, L.D.  1749, at 1318-20                   ___          (June 15,  1983).  In the  face of statements such  as these, the          random  remarks  singled out  by  the  petitioner constitute  too          fragile a foundation on  which to build a credible  argument that          the license suspension proviso  was designed to punish offenders.          See,  e.g.,  Bae,  44  F.3d  at  494  (concluding  that  isolated          ___   ____   ___          references  to  individual legislators'  deterrent aims  will not          indelibly mark a sanction as punitive).                    The  petitioner  strives   to  reinforce  his   tenuous          argument by touting a letter submitted to the chairs of the House          and Senate judiciary committees  by the Governor's Highway Safety          Representative.   Allen emphasizes the letter's  suggestion "that          this bill  would be an added deterrent if a person knew that they          [sic] would be suspended within the short period of time proposed          rather  than  some unknown  date  in  the unforeseeable  future."          Letter from Albert L. Godfrey, Sr., April 15, 1983, at 2.  But in                                          14          the very next sentence, the author writes that the bill is needed          "[i]n the interests of  highway safety."  Hence, we  discount the          letter for two reasons.   First, there is no plausible basis  for          imputing the  views of  the Executive  Branch to the  Legislative          Branch.   See Northern Colo. Water Conservancy Dist. v. FERC, 730                    ___ ______________________________________    ____          F.2d 1509, 1519 (D.C.  Cir. 1984) (according little weight  to an          administrator's statement to a congressional committee).  Second,          the  blend of concerns evinced in the letter renders it ambiguous          and divests  it of any dispositive  effect.  See Bae,  44 F.3d at                                                       ___ ___          494   (explaining  that   legislative  history   reflecting  both          deterrent and  remedial concerns neither requires  nor prevents a          finding that a sanction is punitive); cf. Stowell v. Secretary of                                                ___ _______    ____________          HHS,  3 F.3d  539, 542-43  (1st Cir.  1993) (explaining  that "an          ___          ambiguous  statute cannot  be  demystified by  resort to  equally          ambiguous legislative history").                    We add an  eschatocol of sorts.  Even if  we were prone          to give  the Godfrey letter  more weight,  it would  not tip  the          balance.  When applying the totality-of-the-circumstances test to          a  civil  sanction,  the fact  that  the  sanction  may be  aimed          partially at deterrence  is merely  one factor to  be taken  into          account  in the  decisional calculus.   See  Bae, 44 F.3d  at 494                                                  ___  ___          (explaining that "a deterrent purpose does not automatically mark          a civil  sanction as  a form of  punishment").   That factor  may          militate in favor of a finding of punitive intent, but it is not,          by itself, determinative.  See  Kurth Ranch, 114 S. Ct. at  1947;                                     ___  ___________          Stoller, ___ F.3d at ___ [slip op. at 19].          _______                                          15                    We  conclude  that the  legislative  archives, overall,          support the  suggestion that  the license suspension  proviso, 29          M.R.S.A.    1311-A, is intended  primarily to achieve  a remedial          goal.                                          IV                                          IV                    In the final analysis,  the force of a double  jeopardy          claim  depends   upon  the   particular  circumstances  of   each          individual case.  See United States  v. Halper, 490 U.S. 435, 448                            ___ _____________     ______          (1989)  (mandating "a  particularized assessment  of the  penalty          imposed  and the  purposes  the penalty  may  fairly be  said  to          serve"); Stoller, ___  F.3d at  ___ [slip op.  at 26]  (similar).                   _______          The pivotal question is whether the sanction, as  applied, exacts          rough remedial justice.7  See Halper, 490 U.S. at 446.                                    ___ ______                    Evaluated  from this  standpoint, we  believe  that the          administrative sanction  Maine imposed  on the  petitioner passes          muster.  In purpose and effect, the ninety-day license suspension          can fairly be  viewed as  remedial inasmuch as  it is  rationally          related to the apprehended  danger and the potential harm.   That          is, the State could reasonably conclude from the petitioner's OUI          arrest  alone  that preservation  of  public  safety warranted  a                                        ____________________               7The State disagrees, proposing  that we examine instead the          universe of license suspensions in order to determine whether the          temporary  loss of  driving  privileges is,  in  the abstract,  a          punishment.  We reject  this approach.   Unlike the State, we  do          not  believe that the Court's opinion in Austin v. United States,                                                   ______    _____________          113  S.  Ct. 2801  (1993), changed  settled  law in  this regard.          There the Court held that, because  of the peculiar nature of the          forfeiture implicated by Austin's appeal, that  forfeiture should          be examined  in general and  not merely as  applied.  See  id. at                                                                ___  ___          2812 n.14.  We believe that this special approach is best limited          to certain civil forfeitures.  It has no applicability here.                                          16          breathing  spell   (in  the   form  of  a   temporary  ninety-day          cancellation of driving privileges).                    The  petitioner  protests  that the  Secretary  neither          undertook  an individualized  determination of  his dangerousness          nor  offered him  a  chance to  show  that he  had  rehabilitated          himself  prior  to  the end  of  the  suspension  period.   These          allegations are true   but neither fact undermines the conclusion          that the  license suspension  is essentially remedial.   For  one          thing, the ninety-day suspension  is subject to relaxation should          the  petitioner  apply for  a  work-restricted license.    See 29                                                                     ___          M.R.S.A.   1311-A(5-A).   Limitations of this ilk are  typical of          remedial suspension provisions.   See, e.g., Butler v. Department                                            ___  ____  ______    __________          of Pub. Safety & Corrections, 609 So. 2d 790, 797 (La. 1992).  For          ____________________________          another thing,  the Secretary's  order is limited  temporally and          the  period of  suspension    in Allen's case,  ninety days    is          reasonable in relation to the future  harm the offender's conduct          might  portend.    In  other  contexts,  the  courts  have  found          debarments of fixed duration, based on prior misconduct, aimed at          protecting  the public  from possible  future shenanigans,  to be          nonpunitive.   See, e,g., Manocchio  v. Kusserow, 961  F.2d 1539,                         ___  ____  _________     ________          1542 (11th Cir. 1992) (finding remedial an order banning a doctor          from  participating in Medicare for  at least five years); United                                                                     ______          States v. Bizzell, 921 F.2d 263, 267 (10th Cir. 1990) (discerning          ______    _______          no  punitive intent  undergirding a  two-year ban  from accepting          government  contracts).   Such  durationally  rigid restrictions,          although   they  may  bear  the  sting  of  punishment  from  the                                          17          recipient's   perspective,   plainly   serve   the   government's          prophylactic interest.  See Stoller, ___ F.3d at ___ [slip op. at                                  ___ _______          28].                      We need go no further.  The key to cases  of this genre          is  to  "distinguish  carefully  between  those  sanctions   that          constitute impermissible exercises  of the government's  power to          punish  and those  that constitute  permissible exercises  of the          government's remedial authority (even  if effectuating a specific          remedy  sometimes carries  with  it an  unavoidable component  of          deterrence  or retribution)."  Stoller, ___ F.3d at ___ [slip op.                                         _______          at 30-31].  After analyzing the totality of the circumstances, we          conclude that the civil  sanction at issue here    the suspension          of the petitioner's  driving privileges ordered  administratively          by  the Secretary   represents a reasonable effort to protect the          public  from   motorists  who   have  demonstrated   a  dangerous          propensity to drink before they drive.  The sanction therefore is          principally in service to  a remedial goal.  Because  the license          suspension does  not  constitute a  punishment under  appropriate          double  jeopardy  analysis, the  district  court did  not  err in          refusing to issue a writ of habeas corpus.          Affirmed.          Affirmed.          ________                                          18